Case 8:20-cv-01399-TPB-TGW Document 24 Filed 11/04/20 Page 1 of 2 PagelD 101

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA
TAMPA DIVISION

AUGUSTO VELASQUEZ
RODRIGUEZ, for himself and on
behalf of those similarly situated,

Plaintiff,
v. CASE NO. 8:20-cv-1399-T-60TGW
HEARTLAND PAINTING AND
REMODELING SERVICES, INC.,
a Florida Corporation, and EMILIO
MURRIETA, individually,

Defendants.

/

 

ORDER

THIS CAUSE came on for consideration upon the defendant’s .
Motion to Stay the Case and Withdraw as Counsel (Doc. 23).

Mediation is scheduled for November 5, 2020 at 10:00 A.M. |
(Doc. 21). However, the defendant states that, due to financial circumstances
related to Mr. Murrieta’s business, “he is unable to pay the undersigned’s
attorney’s fees and mediator fees that would be incurred in addressing the |
mediation” (Doc. 23). Thus, the defendant requests an Order staying the
case for 30 days and permitting the defendants’ attorney to withdraw as»

counsel (Doc. 23, p. 3). Counsel represents that this motion is unopposed.
Case 8:20-cv-01399-TPB-TGW Document 24 Filed 11/04/20 Page 2 of 2 PagelD 102

The motion will be granted. It is noted that defendant Emilio
Murrieta may appear pro se. However, defendant Heartland Painting and
Remodeling Services, Inc. must appear through counsel. If in 30 days the
defendant corporation has not filed a notice of appearance of new counsel, a
default may occur because a corporation must be represented by counsel and
cannot appear pro se. Local Rule 2.03(e).

It is, therefore, upon consideration,

ORDERED:

That the Motion to Stay the Case and Withdraw as Counsel
(Doc. 23) be, and the same is hereby, GRANTED to the extent that:

1. The case—including the November 5, 2020 mediation—is
stayed for 30 days to permit the defendants to retain new counsel.

2. Attorney Heather M. Meglino is hereby relieved of further
representation of the defendants.

3. Heartland Painting and Remodeling Services, Inc. has 30.

days to file a notice of appearance of new counsel.

WA
DONE and ORDERED at Tampa, Florida, this ia day of

THOMAS G. WILSON
UNITED STATES MAGISTRATE JUDGE

November 2020.

 
